Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This action is responsive to the application filed on 12/23/2019.  Claims 1-13 are pending in the case and are original.  Claims 1 and 10 are independent.  Claims 1-13 are rejected.  

CLAIMS OBJECTIONS
Claim Objections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

These claims are indefinite:  
Claim 1 recites “computing device (101)”.  This should read “computing device (100)”.
Claim 8 recites: “validation of the same” that does not particularly point out and distinctly claim the invention.  
Appropriate correction is required. 


Claim Interpretation
Notwithstanding the claim rejections under 35 USC 112(b) and in the interest of pendency, the office makes the following assumption regarding claim interpretation:
It is assumed that in claim 1 “computing device (101)” should read “computing device (100)”.
It has been assumed that the Applicant intended to replace “validation of the same” with “validation of the new pair of cryptographic keys” or something similar.  
With such interpretation under consideration, prior art has anticipated the intention of the claims and applied as follows.

CLAIMS REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

103 Claim rejections.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 8, and 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Huo, Xiao-fang et al., (Chinese Patent Application No. CN 101710714462.3), in view of Cusden et al., (US 2017/0344988)

Regarding claim 1,
A method for recovering cryptographic keys of a blockchain network, wherein a computing device (100) of a user (1) or an element (101) associated with the computing device (100) has stored a pair of asymmetric cryptographic keys representative of the identity of said user (1) in at least one blockchain network (120, 130, 140), said pair of keys including a public key and a private key, and wherein an identity manager (110), operatively connected to the blockchain network (120, 130, 140), which is at least one, maintains a registry of the user (1) in a distributed directory of identities (123, 133, 143), wherein said cited registry includes information on the public key of the user (1) … the method comprising: (Huo, ¶[0062], teaches a block-chain with a block-chain management node receiving a loss report from an original requester/legal owner of an original account.  Huo, ¶[0090], lines 25-26, teach a private key and a public key associated with the original account.)
eliminating, by the identity manager (110), from said registry, the information on the public key of the user (1) and revoking the user (1) as the owner of the smart contract (121, 131, 141) when a request is received from the user (1) due to the loss or theft of the private key of their identity; (Huo, ¶[0065], 
generating, by the computing device of the user (100) or by the element associated with the computing device (101), a new pair of asymmetric cryptographic keys representative of the identity of the user (1) in the blockchain network (120, 130, 140) wherein said new pair of keys comprises a new public key and a new private key; (Huo, ¶[0090], lines 25-26 disclose creating new private and public keys for the new account.)
storing said new pair of keys generated in the computing device (100) of the user (1) or in said element (101) associated with the computing device (100); (Huo, ¶[0005], teach storing at least the private key on a memory disc.)
identifying and authenticating the user (1) by the identity manager (110), by means of an authentication mechanism provided by a guarantor entity of the identity; and (Huo, ¶[0090], lines 2-6, disclose the block-chain management node verifies the validity of the original account using ID cards, passports and/or biological information.  Huo, ¶[0090], lines 19-24, teach a guarantor that vouch for the identity of the user that lost their block-chain credentials and are willing to pay a certain amount of assets to the verification node that successfully validates a smart-contract)
once the user (1) has been authenticated correctly, receiving by the identity manager (110), from the computing device (100), the new public key of the user (1) and updating the registry of the user (1) in the distributed directory of identities (123, 133, 143) with the new public key received … (Huo, ¶[0088], teaches that upon the smart-contract authenticating the user correctly, a legal block-chain node 
Huo does not, but in related art Cusden teaches:
and at least one smart contract (121, 131, 141) of the user (1) in the blockchain network (120, 130, 140), (Cusden, ¶[0017], lines 4-8, teach a smart-contract associated with a user and provided on a block-chain to validate the user is the owner of a real-world account or other asset.) 
and updating the new public key with the owner of the smart contract (121, 131, 141). (Cusden, ¶[0017], lines 4-8, teach a smart-contract associated with a user and provided on a block-chain to validate the user is the owner of a real-world account or other asset.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Huo and Cusden to provide a way to recover block-chain sign-in credentials as taught in Huo combined with associating a user with a smart-contract as taught by Cusden.  The motivation is to allow for a new public key of a user to be associated with a smart-contract of the user so that when new block-chain sign-in credentials are created the smart-contract is not lost.

Regarding claim 8, Huo and Cusden teach: 
The method according to claim 1, (Huo and Cusden teach the limitations of claim 1 as discussed above), 
wherein the generation of the new pair of cryptographic keys is conditioned upon the acceptance and validation of the same by a third party.  (¶Huo, [0090], lines 24-26, and lines 45-47 teach a loss report requester (third party) generates a new accounts public/private key.  However, the new keys are not distributed until the new assets can be written in the new block-chain for the new account.)

Regarding claim 10, Huo and Cusden teach:
A system for recovering cryptographic keys of a blockchain network, comprising:
at least one blockchain network (120, 130, 140); (Huo, ¶[0002], teaches block-chain technology (i.e., block-chain network).)
a computing device (100) of a user (1) and/or an element (101) associated with the computing device (100), configured to store a pair of asymmetric cryptographic keys representative of the identity of said user (1) in said blockchain network (120, 130, 140) which is at least one, including said pair of keys, a public key and a private key; (Huo, ¶[0062], teaches a block-chain with a block-chain management node receiving a loss report from an original requester/legal owner of an original account.  Huo, ¶[0090], lines 25-26, teach a private key and a public key associated with the original account.)
an identity manager (110), operatively connected to the blockchain network (120, 130, 140) and configured to maintain a registry of the user (1) in a distributed directory of identities (123, 133, 143), wherein said registry includes information on the public key of the user (1) … ; and (Huo, ¶[0090], lines 1-7 teaches a block-chain management node maintaining a registry by verifying ID cards, passports, biological information and the like to determine a user that lost block-chain credentials including the loss of a private key is indeed that user.)  
a guarantor entity of the identity of said user (1); (Huo, ¶[0090], lines 2-4, teach the block-chain management node guaranties the identity of the user.) wherein the identity manager (110) is also configured to: 
eliminate, from said registry, the information on the public key of the user (1) and revoke the user (1) … when a request is received from the user (1) due to the loss or theft of their private key, (Huo, ¶[0090], lines 1-2, teach the user applies for loss of the original account to the block-chin management node.) wherein the computing device (100) of a user (1) and/or the element (101) associated with the computing device (100) is configured to generate a new pair of asymmetric cryptographic keys representative of the identity of the user (1) in the blockchain network (120, 130, 140), said new pair of keys comprising a new public key and a new private key, (Huo, ¶[0090], lines 24-25, teach generating new user account keys including public and private keys.) and wherein the computing device (100) or said element (101) associated with the computing device (100) is configured to store said new pair of generated keys; (Huo, ¶[0005], lines 3-4, teach storing the keys in a memory.)
identify and authenticate the user (1) by means of an authentication mechanism provided by a guarantor entity of the identity; and (Huo, ¶[0090], lines 2-6, disclose the block-chain management node verifies the validity of the original 
once the user (1) has been authenticated correctly, receive, from the computing device (100), the new public key of the user (1) and update the registry of the user (1) in the distributed directory of identities (123, 133, 143) with the new public key received and update the new public key … (Huo, ¶[0090], lines 24-25, teach that upon the smart-contract authenticating the user correctly, a legal block-chain node transfers the asset in the original account to the new account, where the new account will include new public and private keys.  Huo, ¶[0055], teaches that the owner of a block-chain asset includes a private key and a public key pair.)
Huo does not, but in related art Cusden teaches:
… and at least one smart contract (121, 131, 141) of the user (1) in the blockchain network (120, 130, 140) … (Cusden, ¶[0017], lines 4-8, teach a smart-contract associated with a user and provided on a block-chain to validate the user is the owner of a real-world account or other asset.)
… as the owner of the smart contract … (Cusden, ¶[0017], lines 4-8, teach a smart-contract associated with a user and provided on a block-chain to validate the user is the owner of a real-world account or other asset.)
… with the owner of the smart contract (121, 131, 141). (Cusden, ¶[0017], lines 4-8, teach a smart-contract associated with a user and provided on a block-chain to validate the user is the owner of a real-world account or other asset.)
.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Huo in view, of Cusden, in further view of Qiang et al. (US 10,873,849). 

Regarding claim 2, Huo and Cusden teach: 
The method according to claim 1, (Huo and Cusden teach the limitations of claim 1 as discussed above), 
Huo and Cusden do not, but in related art Qiang teaches:
wherein the element (101) comprises a SIM card and wherein said guarantor entity of the identity of the user (1) is the telecommunications operator who issued said SIM card. (Qiang, column 16, lines 12-25, teach a SIM card holding keys and other personal data used to authenticate a user onto a mobile operator’s network.  One of ordinary skill in the art would realize that the issuer of this SIM card could be a guarantor of this user.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Huo, Cusden, and Qiang to provide a way to recover block-chain sign-in credentials as taught in Huo, combined with associating a user with a smart-contract as taught by Cusden, and further combined with having the issuer of a SIM card act as a guarantor to have new credentials created for a user that lost their credentials to a block-chain, as taught by Qiang.  The motivation is to allow for another guarantor to provide for the creation of new credential when the 

Regarding claim 11, Huo and Cusden teach: 
The system according to claim 10, (Huo and Cusden teach the limitations of claim 10 as discussed above), 
Huo and Cusden do not, but in related art Qiang teaches:
wherein the element (101) comprises a SIM card and wherein said guarantor entity of the identity of the user (1) is the telecommunications operator who issued said SIM card. (Qiang, column 16, lines 12-25, teach a SIM card holding keys and other personal data used to authenticate a user onto a mobile operator’s network.  One of ordinary skill in the art would realize that the issuer of this SIM card could be a guarantor of this user.)
The motivation to combine is the same as above for claim 2, above.

	Claim(s) 3, 6, and 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Huo in view, of Cusden, and in further view of Chow et al. (US 2019/0312863). 

Regarding claim 3, Huo and Cusden teach: 
The method according to the claim 1, (Huo and Cusden teach the limitations of claim 1 as discussed above), 
Huo and Cusden do not, but in related art Chow teaches:
wherein the registration in the distributed directory of identities is carried out by means of an identification sequence which includes: an identifier of the user (1), an identifier of the smart contract of the blockchain and the public key. (Chow, ¶[0089], lines 1-8, teach a provisioning module that identifies biometric authentication data associated with, or linked to, a public key that a smart-contract may use to establish that a user 101 is an enrolled participant.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Huo, Cusden, and Chow to provide a way to recover block-chain sign-in credentials as taught in Huo combined with associating a user with a smart-contract as taught by Cusden, and further combined with an identification sequence which includes: an identifier of the user, an identifier of the smart-contract of the block-chain and the public key, as taught by Chow.  The motivation is to allow for another enhanced secure way of re-authentication of a user using an identification sequence when the user of a block-chain loses their prior set of credentials to an asset associated with the block-chain.  By using a sequence of items, a more accurate determination that a user is the actual user that their credentials to the assets is more accurate made. 

Regarding claim 6, Huo and Cusden teach: 
The method according to claim 1, (Huo and Cusden teach the limitations of claim 1 as discussed above), 
wherein said authentication mechanism comprises using a biometric authentication system of the user (1).  (Huo, ¶[0090], lines 1-5, teach using biological information for authentication including “face, fingerprint, iris, etc.”.)
The motivation to combine is the same as above for claim 3, above.

Regarding claim 13, Huo  and Cusden teach: 
The system according to claim 10, (Huo and Cusden teach the limitations of claim 10 as discussed above), 
Huo and Cusden do not, but in related art Chow teaches:
wherein the identity manager (110) is configured to carry out said registration by means of an identification sequence including: an identifier of the user (1), an identifier of the smart contract of the blockchain and the public key. (Chow, ¶[0089], lines 1-8, teach a provisioning module that identifies biometric authentication data associated with, or linked to, a public key that a smart-contract may use to establish that a user 101 is an enrolled participant.)
The motivation to combine is the same as above for claim 3, above.

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Huo in view, of Cusden, in further view of Conyers (US 2017/0262822). 

Regarding claim 4, Huo and Cusden teach: 
The method according to claim 1, (Huo and Cusden teach the limitations of claim 1 as discussed above), 

wherein said authentication mechanism comprises the sending of a single-use code by means of a text message to the computing device (100). (Conyers, ¶[0069], lines 5-8, teach generating a single use code and sending the single use code via text message to the user mobile phone 102 using the user phone number.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Huo, Cusden, and Conyers to provide a way to recover block-chain sign-in credentials as taught in Huo combined with associating a user with a smart-contract as taught by Cusden, and further sending of a single-use code by means of a text message to the computing device as taught by Conyers.  The motivation is to allow for another secure way of re-authentication of a user when the user of a block-chain loses their prior set of credentials to an asset associated with the block-chain.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Huo, in view of Cusden, and in further view of Doane et al. (US 9,300,643). 

Regarding claim 5, Huo and Cusden teach: 
The method according to claim 1, (Huo and Cusden teach the limitations of claim 1 as discussed above), 
Huo and Cusden do not, but in related art Doane teaches:
wherein said authentication mechanism comprises using a web service which authenticates the user (1) by means of introducing their telephone number into said web service and then confirming the identity of the user (1) with the computing device (100).  (Doane, column 5, lines 12-16, teach a website and/or web service may also include contact information, such as an electronic mail (email) address or a cellular telephone number, associated with the account access requesting user in the authentication credential verification request.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Huo, Cusden, and Doane to provide a way to recover block-chain sign-in credentials as taught in Huo combined with associating a user with a smart-contract as taught by Cusden, and further combined with using a web service to authenticates the user by introducing their telephone number into the web service and then confirming the identity of the user with the computing device as taught by Doane.  The motivation is to allow for another secure way of re-authentication when the user of a block-chain loses their prior set of credentials to an asset associated with the block-chain by requiring authentication of the user by introducing their telephone number into the web service and then confirming the identity of the user.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Huo in view, of Cusden, in further view of Schmalz (US 2015/0154030). 

Regarding claims 7, Huo and Cusden teach: 
The method according to claim 1, (Huo and Cusden teach the limitations of claim 1 as discussed above), 

wherein the element (101) comprises an electronic identification document of the user (1).  (Schmalz, ¶[0048], lines 3-6, teach using an electronic identification document as an element for storing cryptographic keys.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Huo, Cusden, and Schmalz to provide a way to recover block-chain sign-in credentials as taught in Huo combined with associating a user with a smart-contract as taught by Cusden and further combined with using and electronic identification document as an element for storing cryptographic keys as taught by Schmalz.  The motivation is to allow for a secure electronic identification document as an element for storing encrypted cryptographic keys so that the keys are not easily lost.

Regarding claims 12, Huo and Cusden teach: 
The system according to claim 10, (Huo and Cusden teach the limitations of claim 10 as discussed above), 
Huo and Cusden do not, but in related art Schmalz teaches:
wherein the element (101) comprises an electronic identification document of the user (1).  (Schmalz, ¶[0048], lines 3-6, teach using an electronic identification document as an element for storing cryptographic keys.)
The motivation to combine is the same as above for claim 7, above.

Claim(s) 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Huo in view, of Cusden, in further view of Bennett, III et al. (US 2014/0100014).
 
Regarding claims 9, Huo and Cusden teach: 
The method according to claim 1, (Huo and Cusden teach the limitations of claim 1 as discussed above), 
Huo and Cusden do not, but in related art Bennett, III teaches:
wherein the generation of the new pair of cryptographic keys is carried out by a cryptographic mechanism, wherein the user (1), the operator of the blockchain network (120, 130, 140) and optionally said third party share part of a seed to generate the new pair of cryptographic keys. (Bennett, III, ¶[0068], lines 1-9, teach three parties sharing part of a cryptographic seed to generate a final seed that can be used to generate a new pair cryptographic keys.  One of ordinary skill in the art will appreciate that the three parties may be the user, an operator of the block-chain, and a third party.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Huo, Cusden, and Bennett, III to provide a way to recover block-chain sign-in credentials as taught in Huo combined with associating a user with a smart-contract as taught by Cusden and further combined with the generation of the new pair of cryptographic keys is carried out by a cryptographic mechanism, wherein the user, the block-chain operator, and optionally a third party share part of a seed to generate the new pair of cryptographic keys taught by .  

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0091756 (Stern et al.) discloses obtaining a target transaction request at a beacon from the migrant wallet source, and committing the target transaction request for an amount specified in a target transaction request to a distributed block-chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon.  US 10,929,842 (Arvanaghi et al.) discloses a system for depositing and withdrawing stable value digital assets in exchange for fiat.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435